Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Ms. Nawshaba M. Siddiquee Reg. No. 63,742 on 4/5/2021.

The following claims have been amended as:
1. (Currently Amended) A method for controlling an output generated by a haptic device, using an electronic device communicatively coupled to the haptic device and having a touch- sensitive surface and a display, the method comprising: 
displaying, on the display, a first graphical object comprising a plurality of intensity level markers that are concentric circles with progressively increasing sizes, each marker having a different size and representing a different vibrational intensity level of the haptic device, wherein the concentric circles progressively increase in diameter from a central circle to an outermost circle, the central circle representing a minimum vibrational intensity level of the haptic device and the outermost circle representing a maximum vibrational intensity level of the haptic device, and wherein the plurality of intensity level markers comprises a first intensity level marker having a first marker size and representing a first vibrational intensity level, and a second intensity level marker having a second marker size and representing a second vibrational intensity level; 
displaying, on the display, a second graphical object overlaying at least a portion of the first graphical object, the second graphical object having a first size substantially similar to the first marker size to indicate a selected vibrational intensity level of the haptic device as being the first vibrational intensity level; 
detecting a contact at a first location of the touch-sensitive surface, the first location at least partially overlapping the second graphical object; 
detecting a movement of the contact across the touch-sensitive surface to a second location of the touch-sensitive surface, the second location at least partially overlapping the second intensity level marker of the first graphical object; and 
in response to the detected movement: 
adjusting, on the display, a size of the second graphical object from the first size to a second size substantially equal to the second marker size, and 
causing the haptic device to change the selected vibrational intensity level to the second vibrational intensity level.
 
5. (Canceled) 

6. (Canceled)  

7. (Currently Amended) The method of claim [[5]]1, wherein the second graphical object includes a substantially circular object concentrically overlaying the first graphical object, the first size aligning the substantially circular object with the concentric circle formed by the first intensity level marker, and the second size aligning the substantially circular object with the concentric circle formed by the second intensity level marker.  

16. (Currently Amended) An electronic device, comprising: 
a display; 
a touch-sensitive surface; 
a communication module in communication with an external haptic device; 
one or more processors; 
memory; and 
one or more programs stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for: 
displaying, on the display, a first graphical object comprising a plurality of intensity level markers that are concentric circles with progressively increasing sizes, each marker having a different size and representing a different vibrational intensity level of the haptic device, wherein the concentric circles progressively increase in diameter from a central circle to an outermost circle, the central circle representing a minimum vibrational intensity level of the haptic device and the outermost circle representing a maximum vibrational intensity level of the haptic device, and wherein the 
displaying, on the display, a second graphical object overlaying at least a portion of the first graphical object, the second graphical object having a first size substantially similar to the first marker size to indicate a selected vibrational intensity level of the haptic device as being the first vibrational intensity level; 
detecting a contact at a first location of the touch-sensitive surface, the first location at least partially overlapping the second graphical object; 
detecting a movement of the contact across the touch-sensitive surface to a second location of the touch-sensitive surface, the second location at least partially overlapping the second intensity level marker of the first graphical object; and 
in response to the detected movement: 
adjusting, on the display, a size of the second graphical object from the first size to a second size substantially equal to the second marker size, and 
causing the haptic device to change the selected vibrational intensity level to the second vibrational intensity level.
 
17. (Currently Amended) A non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions for controlling an output generated by a haptic device, which, when executed by an electronic device with a display and a touch sensitive-surface, cause the electronic device to: 
 that are concentric circles with progressively increasing sizes, each marker having a different size and representing a different vibrational intensity level of the haptic device, wherein the concentric circles progressively increase in diameter from a central circle to an outermost circle, the central circle representing a minimum vibrational intensity level of the haptic device and the outermost circle representing a maximum vibrational intensity level of the haptic device, and wherein the plurality of intensity level markers comprises a first intensity level marker having a first marker size and representing a first vibrational intensity level, and a second intensity level marker having a second marker size and representing a second vibrational intensity level; 
display, on the display, a second graphical object overlaying at least a portion of the first graphical object, the second graphical object having a first size substantially similar to the first marker size to indicate a selected vibrational intensity level of the haptic device as being the first vibrational intensity level; 
detect a contact at a first location of the touch-sensitive surface, the first location at least partially overlapping the second graphical object; 
detect a movement of the contact across the touch-sensitive surface to a second location of the touch-sensitive surface, the second location at least partially overlapping the second intensity level marker of the first graphical object; and 
in response to the detected movement: 
adjust, on the display, a size of the second graphical object from the first size to a second size substantially equal to the second marker size, and 
.   

The following is an examiner’s statement of reasons for allowance:

In addition to applicant’s remarks filed 12/31/2020, the prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in amended independent claims 1, 16 and 17 when taken in the context of the claims as a whole.
At best prior art of record and newly cited art found, specifically, Nagara (US 2009/0295739 A1) discloses user interface 16 that the user engages wherein the information signal 21 is generated and transmitted to the controller 14.  The controller 14 receives the information signal 21, analyzes the information signal 21, and generates the control signal 20 in response to the analysis of the information signal 21.  The control signal 20 is received by the haptic system 12 for managing, regulating and controlling the tactile feedback 18 generated by the haptic devices 19 of the haptic system 12 (FIG. 1, [0021]).  The user interface 16 is in communication with the controller 14 wherein the user interface 16 is a touch sensitive screen having a slider 30 and a display 32 and the user may “slide” his/her finger across the slider 30 of the user interface 16. Once the user engages the user interface 16, the information signal 21 is generated and transmitted to the controller 14.  The controller 14 receives the information signal 21, analyzes the information signal 21, and generates the control signal 20 in response to the analysis of the information signal 21.  The control signal 20 is received by the haptic system 12 for  a volume setting icon 250 that is provided with a slider 252 of which position on the horizontal axis from left toward right indicates a greater volume, where slider 252 is selected and the slider can continuously be operated to move by a drag operation where slider 252 is touched (FIG. 17(a) and [0346-0350]); Lin (US 2015/0193196 A1) discloses a user interface in FIG. 16B where haptic interpretations have been added as concentric circles 1630 and 1640.  By varying the spacing of these circles, a visual effect can be depicted 
In addition, references uncovered have not provided a basis of evidence for asserting a motivation for one of ordinary skill in the art before the effective filing date of the invention, knowing the teachings of the prior art of record, would have combined them 
Thus, claims 1, 16 and 17 are allowed over the prior arts of record.  Dependent claims 2–4 and 7-15 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks filed 12/31/2020.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on 

/KC/Examiner, Art Unit 2143   
                                                                                                                                                                                                     /JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143